02/01/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 22-0022


                                        OP 22-0022


 BOBBY FRANCIS LOWRY,

              Petitioner,

       v.
                                                                    ORDER
 CAPTAIN BRADLEY BRAGG, Lewis
 & Clark County Detention Center,

              Respondent.


       Bobby Francis Lowry petitions this Court for habeas corpus relief, claiming illegal
incarceration, because he did not have a hearing for his " in-house"write-up' for illegally
passing medication through a set of stairs . . ." while being held at the Lewis and Clark
County Detention Center. As a result of this write-up, Lowry clairns that he lost his own
previously approved medication. He contends that he should have "access to a due process
hearing before a more capable forum." Citing to the clause of the U.S. Constitution's
Eighth Arnendrnent that prohibits cruel and unusual punishrnent, Lowry further contends
that the loss of his medication is cruel and unusual.
       The remedy of habeas corpus is not the vehicle for complaints regarding conditions
of confinement in a detention center.          See Gates v. Missoula Cnty. Comm'rs,
235 Mont. 261, 262, 766 P.2d 884, 884-85 (1988). We have concluded before that the
habeas corpus "statute allows a prisoner to challenge the legal sufficiency of the cause for
incarceration." Gates, 235 Mont. at 262, 766 P.2d at 884-85 (emphasis in original). Lowry
has not alleged that the cause of his incarceration is unlawful. Habeas corpus is not an
appropriate remedy.
      "The government custodian responsible for the custody and care of incarcerated
persons has a constitutional duty to provide for the 'general well being' and 'basic human
needs' of incarcerated persons, including but not necessarily limited to food, clothing,
shelter, medical care, mental health care, and reasonable safety." Disability Rights Mont.
v. Mont. Judicial Dists. 1-22, No. OP 20-0189, 2020 Mont. LEXIS 2061 (Apr. 14, 2020)
(citation omitted). A properly established claim rnay be cognizable in an appropriate civil
action. See Helling v. McKinney, 509 U.S. 25, 31, 113 S. Ct. 2475, 2480 (1993) (noting that
"the treatment a prisoner receives in prison and the conditions under which he is confined
are subject to scrutiny under the Eighth Amendment.").              But "[p]rison officials are
accorded wide ranging deference in implementing policies to preserve order and discipline
among inrnates." Quigg v. Slaughter, 2007 MT 76, ¶ 19, 336 Mont. 474, 154 P.3d 1217
(citing Jellison v. Mahoney, 1999 MT 217,           ¶ 12,   295 Mont. 540, 986 P.2d 1089, and
explaining requirements for establishing an Eighth Amendment violation).              Lowry's
allegations are not ground for habeas relief.
       Lowry provides no legal basis for relief here. This Court cannot mandate particular
jailhouse safety measures or a different grievance procedure for their internal operations.
Lowry should attempt to resolve his claims directly with the jail or with the assistance of
counsel. If unable to do so, he rnay address any claims for which he has a factual and legal
basis only through a proper civil proceeding.
      IT IS THEREFORE ORDERED that Lowry's Petition for Writ of Habeas Corpus
is DENIED and DISMISSED.
      DATED this I — day of February, 2022.



                                                                    Chief Justice




                                                2
3